Citation Nr: 1017253	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  06-24 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and depression.  

2.  Entitlement to service connection for residuals of a head 
injury, to include chin and facial injuries, claimed as a 
result of a personal assault.

3.  Entitlement to service connection for residuals of a back 
and body injury, claimed as a result of a personal assault.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to service connection for a right hip 
disability.

7.  Entitlement to service connection for frostbite of the 
left foot.

8.  Entitlement to service connection for frostbite of the 
right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The Veteran served on active duty from April 1980 to February 
1987.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which denied the benefits sought on 
appeal.  

The claims were previously before the Board in February 2009 
wherein the matter was remanded for further development and 
adjudication.  The claims have been returned to the Board and 
are now ready for appellate disposition.

As the Board is obligated to construe a claim for an acquired 
psychiatric disorder liberally, the claim for PTSD has been 
recharacterized as it appears on the cover page of the 
instant decision.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  The 
Board has also recharacterized other issues on appeal in 
order to afford the Veteran the broadest scope of review.

During the pendency of the appeal, jurisdiction of the claims 
was transferred to the Winston-Salem RO.  The Veteran 
presented testimony before the Board in March 2008.  The 
transcript has been associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The Veteran's asserted personal assault stressors are not 
credible and inconsistent with the evidence of record and 
thus, remain unverified.  

3.  The record does not contain a diagnosis of PTSD.

4.  Depression was not shown during service or for years 
thereafter, and there is no competent medical evidence 
linking any currently diagnosed psychiatric condition to the 
Veteran's period of service or a verified stressor.  

5.  The competent evidence of record does not contain any 
head injury, to include chin and facial injuries, due to a 
verified personal assault in service or any currently 
diagnosed residuals thereof. 

6.  The competent evidence of record does not contain any 
evidence of injury to the Veteran's back or body during 
active military service due to a verified personal assault; 
arthritis of the lumbar spine was not incurred during the 
Veteran's active military service nor did it manifest in the 
year following his separation from such.  

7.  A chronic right knee disability was not incurred during 
the Veteran's active military service nor did minimal 
degenerative joint disease (DJD) manifest in the year 
following discharge from such. 

8.  A chronic left knee disability was not incurred during 
the Veteran's active military service nor did minimal DJD 
manifest in the year following discharge from such. 

9.  The competent evidence of record does not contain any 
frostbite of the right foot during the Veteran's active 
military service or any currently diagnosed residuals 
thereof. 

10.  The competent evidence of record does not contain any 
frostbite of the left foot during the Veteran's active 
military service or any currently diagnosed residuals 
thereof. 

11.  A right hip disability was not shown during service or 
for years thereafter, and there is no competent medical 
evidence linking any currently diagnosed minimal spurring to 
the Veteran's period of service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and 
depression, have not been met.  38 U.S.C.A. §§ 1101, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2009).

2.  The criteria for entitlement to service connection for 
residuals of a head injury, to include chin and facial 
injuries, have not been met.  38 U.S.C.A. §§ 1101, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.  The criteria for entitlement to service connection for 
residuals of a back and body injury have not been met.  38 
U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

4.  The criteria for entitlement to service connection for a 
right knee disability have not been met.  38 U.S.C.A. §§ 
1101, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).

5.  The criteria for entitlement to service connection for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1101, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).

6.  The criteria for entitlement to service connection for 
frostbite of the right foot have not been met.  38 U.S.C.A. 
§§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

7.  The criteria for entitlement to service connection for 
frostbite of the left foot have not been met.  38 U.S.C.A. §§ 
1101, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).

8.  The criteria for entitlement to service connection for a 
right hip disability have not been met.  38 U.S.C.A. §§ 1101, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).


Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a psychosis and/or 
arthritis becomes manifest to a degree of at least 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Acquired Psychiatric Disorder

The Veteran contends that he is entitled to service 
connection for PTSD.  Specifically, he asserts that he was 
the victim of a racially motivated beating (personal assault) 
by Military Police in Germany during his active duty service.  

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between the current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals 
or physicians, pregnancy tests or tests for sexually 
transmitted diseases, and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
the claim for an acquired psychiatric disorder, to include 
PTSD and depression, and it must be denied.

At the outset, the Board finds that the record does not 
contain a confirmed diagnosis of PTSD.  Notably, VA 
outpatient treatment records dated in September 2005 show the 
Veteran had a negative PTSD screen.  To the extent that the 
Veteran or his representative opines that he meets the 
criteria for a diagnosis of PTSD, as laymen, neither the 
veteran nor his representative are competent to render an 
opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence 
of proof of present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 
requires existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  Such is the case in the instant matter with regard 
to the PTSD aspect of the Veteran's claim.

What is not in dispute is that the Veteran was diagnosed with 
depression in September 2005 and November 2005.  However, 
what remains to be determined is whether depression is 
related to service or to a verified incident that occurred 
during service.  

It is noteworthy that service treatment records are negative 
for treatment or diagnosis of a psychiatric disorder, to 
include depression.  The Veteran indicated that he did not 
desire a physical examination upon separation.  However, he 
was informed that a medical records review was to be 
undertaken to determine if there was any condition warranting 
examination, which apparently there was not.  An August 1987 
report of medical history and examination were both negative 
for a psychiatric disorder, to include depression.  The 
Veteran was discharged from service in 1987 and the first 
record of psychiatric treatment is dated in 2005, some 18 
years after his discharge.  This is well outside the one-year 
presumptive period for psychoses.  38 C.F.R. §§ 3.307, 3.309.  

This lengthy period without treatment weighs heavily against 
the claim because it tends to disprove that depression was 
the result of military service which in turn resulted in a 
chronic disability or persistent symptoms thereafter.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or disease was incurred in service, which 
resulted in any chronic or persistent disability.)  The Board 
must consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  Cf. Dambach v. Gober, 223 F.3d 1376, 
1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board 
may consider the absence of evidence when engaging in a fact-
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

The medical evidence of record does not indicate that the 
Veteran's depression either had its onset during service or 
was aggravated by service.  With no treatment during service 
or for almost two decades thereafter, and no medical evidence 
linking the currently diagnosed depression to service, 
service connection for depression must be denied.    

The Board has considered, but decided against, remanding this 
matter for a medical examination with opinion.  In so 
concluding, the Board notes that VA regulations provide that 
VA will assist the Veteran by providing a medical examination 
or obtaining a medical opinion based upon review of the 
evidence of record if VA determines that it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The 
regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  

Because requirements in subsections (B) or (C) are not met 
with regard to the claim for service connection for 
depression, it is not necessary to obtain a medical 
examination or medical opinion in order to decide this aspect 
of the claim in this case.  38 C.F.R. § 3.159(c)(4)(i); 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an inservice event, injury, 
or disease).  

The Board also considered whether depression was related to 
the alleged personal assault, but it does not appear that 
there is any evidence available that can serve to verify the 
reported inservice stressor events.  At this juncture, the 
Board would note even assuming the record contained a PTSD 
diagnosis, absent a verified stressor event, it would not be 
valid.  

The Veteran's claim with regard to the beating by the 
Military Police is not supported by any corroborating 
evidence.  In his initial stressor report in April 2005, the 
Veteran indicated that in March 1981 at Grafenwoehr training 
area he was wrongfully arrested, assaulted and beaten by 
Military Police.  He indicated that the Post Command Sergeant 
Major assured him that the culprits would be jailed and 
discharged from service.    

Next, in July 2005, the Veteran said that some time between 
January 1981 and February 1981, in Vilseck, Federal Republic 
of Germany, and not the Grafenwoehr Training Area, he was 
lying on his cot in tent city when he was awoken by a fellow 
troop and told that a private was looking for him.  He 
indicated that he was heading towards the German cantina and 
that the Military Police told him to freeze.  He was then 
handcuffed, placed in the jeep, and driven to an unknown 
location and beaten.  He indicated he was then dragged in the 
mud from the jeep without his boots.  He further stated that 
his Acting First Sergeant apologized to him and told him the 
assailants would be discharged from the military.  He stated 
that a Private JD, Spec4. H, and CSM HB knew of the event, 
but provided no contact information.

In May 2006, he indicated that the incident took place in 
July 1981 in Bamberg, Germany, and that an x-ray of the skull 
dated the same, showing that he was hit in the face by a 
club, was proof of the assault.  

During the March 2008 Board hearing, the Veteran testified 
that he was on kitchen duty and there was some incident about 
a guy taking his board hat, which was returned, and then he 
went to sleep.  Thereafter, he indicated that "some" 
incident occurred and he was asked when he left his tent 
where he was going.  He indicated that he was going "out 
there" to let them know that nothing had happened to him and 
he got his hat back, but the Military Police came and 
everyone ran.  He was told to stop, which he did because his 
knees "were messed up" and then he was handcuffed and taken 
to a waiting point.  He stated there were eight soldiers in 
three jeeps and he was hit with a club and that was it.  He 
indicated he then woke up after this and could not walk 
because of his knees and the Military Police were mad because 
they had to carry him.  BVA Transcript at pp. 38-41.  He 
later testified that he was kicked repeatedly and thrown over 
the seat of the jeep and did a "whole flip."  BVA 
Transcript at pp. 49-50.  He testified that he did not need 
stitches.  BVA Transcript at 51.  He then indicated that he 
had butterfly stitches in his forehead after the attack.  BVA 
Transcript at 54.  Later during the hearing, the Veteran 
stated that the incident actually occurred in March, but that 
he began treating between May and July 1981.  BVA Transcript 
at 63.  He indicated that after the assault, his personality 
and behaviors change.  BVA Transcript at 65.  Finally, when 
asked if he could get in touch with any of the witnesses to 
the incident, the Veteran indicated that CSM HB was the only 
one, but that he just saw the name on a military web site and 
that was "where [he] got his name basically from."   

There is simply no evidence of record that can support 
verification of the claimed personal assault.  38 C.F.R. § 
3.304(f)(3).  The record does not include any lay statements 
from fellow service members or others that might have had 
contemporaneous knowledge of the alleged in-service personal 
assault nor does it contain any other corroborative evidence 
regarding the non-combat stressors that the Veteran has now 
reported.  (Emphasis added.)  

In fact, the Board finds the Veteran lacks credibility 
associated with the  reported stressors and thus, remand for 
attempted verification is not warranted.  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (the duty to assist is 
not a license for a fishing expedition to determine if there 
might be some unspecified information which could possibly 
support a claim).  

First, as delineated above, the Veteran has provided 
conflicting accounts regarding the alleged incident and 
apparently, he basically got the name of the Command Sergeant 
Major off a military website.  Service personnel records do 
show that the Veteran was charged with possession of 
marijuana in March 1981, as well as disorderly conduct, which 
he failed to mention.  He received an Article 15 and was 
reduced to E1 (suspended 90 days), forfeited $130.00, and was 
given 14 days restriction and extra duty.  He was again 
arrested in 1982 for driving under the influence; however, 
the Board is not convinced this constitutes a behavioral 
change as result of an alleged assault, as the Veteran was 
charged for criminal conduct, which were either conditionally 
discharged or discharged, even prior to his enlistment in the 
military.  

While the service treatment records do contain an x-ray dated 
in 1981 for the skull as a result of being hit by a club, 
there are no recorded reports that this was the result of a 
beating by the Military Police.  In addition, there was no 
treatment for bruising or swelling to the body, back or face 
as claimed between May 1981 and July 1981.

The only evidence in the record regarding the occurrence of a 
personal assault comes from the Veteran's own statements, 
which have not found to be credible.  The  Board is cognizant 
that the Veteran is competent to give testimony about what he 
experienced; for example, he is competent to report his in-
service experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.   See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The Board can not give 
great weight and credibility to the Veteran's account of the 
personal assault for the reasons listed above.  

Based upon the evidence that has been submitted in this case, 
none of which has been found to establish that a personal 
assault occurred, the Board finds that the evidence is not in 
relative equipoise; thus, the Veteran may not be afforded the 
benefit of the doubt and his claim for an acquired 
psychiatric disorder, to include PTSD and depression, must be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).   



Residuals of Head (Including Chin and Face), Back, and Body 
Injuries 

The Veteran contends that he has residuals of head, back, and 
body injuries, including chin and facial injuries, with 
memory and anger problems, as a result of a personal assault 
in military service.  He alternatively contends that the chin 
injury was the result of a moped accident.  

At the outset, the Board notes that it has previously 
determined that there is no credible evidence of the alleged 
personal assault.  Thus, the Board shall consider the claims 
on a direction causation basis only.  

Having carefully considered the Veteran's claims in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claims for 
residuals of a head injury, as well as residuals of a back 
and body injury, and the appeal as to these issues will be 
denied.

First, service treatment records are wholly devoid of 
treatment, complaints, or diagnoses of back, body, and chin 
injuries.  While entries dated in July 1981 show his skull 
was x-rayed for being hit in the left side of the face with a 
club, the examination was negative.  There were no 
corresponding treatment notes or any further complaints or 
treatment in service.  In September 1984 the Veteran did 
wreck his moped, but he only sustained a scratch to his left 
index finger.  He sought medical attention for Betadine pads 
and bandages.  In February 1984, the Veteran had a 
superficial laceration to the forehead.  There was no acute 
bleeding.  The Veteran received sutures.  The next morning he 
did complain of blurred vision and dizziness secondary to the 
laceration, but the examiner found no loss of consciousness, 
nausea or vomiting.  There was no further treatment during 
service.  

The Veteran indicated that he did not desire a physical 
examination upon separation.  However, he was informed that a 
medical records review was to be undertaken to determine if 
there was any condition warranting examination, which 
apparently there was not.  An August 1987 report of medical 
history and examination were both negative for residuals of 
head, back, body, chin, or facial injuries.  


The mere fact that the Veteran was treated for a laceration 
to the forehead and x-rayed for being hit with a club is not 
enough to establish that the Veteran sustained a condition, 
specifically residuals of a head and facial injury, during 
his active duty service.  38 C.F.R. § 3.303(b).  Post-
service, the Veteran has not sought any treatment for claimed 
residuals of head, body, facial, or chin injuries.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence 
of proof of present disability of the claimed disorders there 
can be no valid claims.  38 U.S.C.A. § 1131; see also 
Brammer, 3 Vet. App. at 225.   Such is the case in the 
instant matter with regard to the Veteran's claims for 
residuals of head, body, chin, and facial injuries.

With regard to the claim for residuals of a back injury, the 
Veteran was discharged from service in 1987 and the first 
record of low back pain is dated in 2002, some 15 years after 
his discharge.  At this time, x-rays showed wedging of the 
L5-S1 disc, which is well outside the one-year presumptive 
period for arthritis.  38 C.F.R. §§ 3.307, 3.309.   VA 
outpatient treatment records dated in September 2005 reveal 
the Veteran reported that he had low back pain for several 
years and that he had been hit by a truck in 2001.  The 
Veteran has denied providing this information; however, it 
was further noted by his private provider, Sexton Family 
Chiropractic, in September 2002.  

Looking at documented diagnoses in the claims file, there is 
a 15-year evidentiary gap in this case between the Veteran's 
active service and the earliest objective medical evidence of 
arthritis of the lumbar spine in 2002, which weighs heavily 
against a finding of service incurrence especially in light 
of the absence of treatment for a back disorder in service 
and some suggestion the Veteran injured his back post-
service.  See Maxson, supra.

As the Veteran's low back disorder was not shown during 
service or for years thereafter, service connection can only 
be granted if there is some medical evidence linking the 
current condition to service.  Here, there is no such medical 
evidence.  

The Board has considered, but decided against, remanding the 
claims for a medical examination with opinion.  With regard 
to the claim for chin and body injuries, none of the 
requirements of 38 C.F.R. § 3.159(c)(4)(i) were met; 
regarding the claim for head and facial injuries the 
requirements in subsections (A) or (C) were not met; and with 
regard to the claim for back injury the requirements in (B) 
or (C) were not met.  Duenas, 18 Vet. App. at 512.  

The Board is cognizant that the Veteran maintains that he has 
had back, body, head, facial and chin problems since service, 
and that the Veteran is competent to report his symptoms.  
See, e.g., Layno, supra.   However, the Board can not give 
great weight and credibility to the Veteran's account in 
light of the lack of evidence of: treatment in service for 
chin, body, or back injuries; no post-service treatment for 
residuals of facial, chin, head, or body injuries, to include 
any current diagnoses of such; and the 15 year gap between 
the Veteran's discharge from service and the diagnosis of 
arthritis of the lumbar spine and some suggestion of post-
service injury to the back.  See Rucker, 10 Vet. App. at 74.  

While the veteran contends that residuals of head, chin, 
facial, back, and body injuries have been present since his 
period of active military service and related thereto, his 
statements do not constitute competent evidence of a medical 
nexus opinion.  Espiritu,  2 Vet. App. at 494-95.   The 
evidence is not in relative equipoise.  Accordingly, as the 
preponderance of the evidence is against the claims for 
entitlement to service connection for residuals of injury to 
the head (including the face and chin), back, and body, the 
appeals must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364;  Gilbert, 1 
Vet. App. at 55-57.  

Left and Right Knee Injuries

The Veteran contends that he is entitled to service 
connection for left and knee right injuries.  Specifically, 
the Veteran asserts that his current conditions, 
chondromalacia and minimal DJD, are the result of basic 
training.  Notably, he maintains the weight of combat gear 
and equipment, as well as the running, walking, etc, caused 
wear and tear on his knees.  Additionally, the Veteran 
maintained his knee injuries were aggravated during an 
alleged personal assault, which the Board has found no 
credible supporting evidence, to include the Veteran's own 
statements.  As such, this aspect of the claim is rendered 
moot by the prior findings.  

After careful consideration of all procurable and assembled 
data, the Board finds that service connection is not 
warranted for either right or left knee injuries.  In this 
regard, service treatment records do show the Veteran 
reported knee pain in May 1980.  He denied any trauma or 
prior history of knee pain.  He was diagnosed with bilateral 
patella pain syndrome.  He again complained of knee pain in 
May 1980 with running.  There was no edema, discoloration, 
deformity, or fluid.  The Veteran had full range of motion 
and no tenderness to touch.  He was diagnosed with unresolved 
bilateral knee pain.  In November 1986, the Veteran 
complained of a right knee injury while playing ball.  He 
indicated that his knees felt like sandpaper rubbing in the 
knee.  He was diagnosed with chondromalacia.  There were no 
further complaints in service.  As noted previously, the 
Veteran declined a separation examination.  

The mere fact that the Veteran was treated for bilateral 
patella pain syndrome (1980) and chondromalacia (1986) is not 
enough to establish that the Veteran sustained a chronic 
bilateral knee condition during his active duty service.  
38 C.F.R. § 3.303(b).  An examination performed shortly after 
the Veteran's discharge in August 1987, was negative for 
complaints or diagnoses of a bilateral knee disorder in both 
the report of medical history and physical examination. 

The first complaints of knee pain are dated in April 2002.  
Records from North Carolina Disability Determination show the 
Veteran reported an injury in service.  The provider 
indicated that the etiology of possible patellofemoral 
syndrome on the right was undetermined.  Despite a notation 
by Dr. TDF in May 2002 that the Veteran had osteoarthritis of 
the knees, a radiographic report in May 2002 was negative for 
such. The first findings of minimal spurring of the knees are 
dated in September 2005, which is clearly outside the one 
year presumptive period for arthritis.  38 C.F.R. §§ 3.307, 
3.309.

As the Veteran's minimal DJD of the bilateral knees was not 
shown during service or for years thereafter, service 
connection can only be granted if there is some competent 
evidence linking the current disability to service.  Here, 
there is no such competent evidence that establishes a 
relationship to an incident of service.  Notably, the April 
2006 examiner, after conducting a review of the service and 
post-service treatment records, physical examination of the 
Veteran, and notation of reported history as provided by the 
Veteran, found that the Veteran's bilateral knee pain and 
minimal DJD was not due to or aggravated by the Veteran's 
service.  The examiner reasoned there were no knee problems 
at separation from service or for at least 16 years after his 
discharge from service.
 
The Board notes that magnetic resonance imaging reports (MRI) 
dated in July 2007 and June 2008 show the Veteran had 
chondromalacia of the knees; however, there was no indication 
this was related to the Veteran's military service 20 years 
earlier.  A remand for an addendum opinion is not necessary 
as there was no evidence of a chronic knee problem in service 
or until many years thereafter or that any current condition 
may be related to the Veteran's military service.  Duenas, 18 
Vet. App. at 512.  

The Board is cognizant that the Veteran maintains that he has 
had knee problems since service and that the Veteran is 
competent to report his symptoms.  See, e.g., Layno, supra.   
However, the Board can not give great weight and credibility 
to the Veteran's account in light of the lack of evidence of 
a chronic knee condition in service, the lack of post-service 
treatment until many years after discharge, or any opinion 
that any currently diagnosed knee condition is related to the 
Veteran's military service.   See Rucker, 10 Vet. App. at 74.  

Though the Veteran contends he has chronic knee problems that 
are related to his military service, there is simply no 
medical evidence on file supporting the Veteran's assertion, 
and his statements do not constitute competent evidence of a  
medical diagnosis or nexus opinion.  See Espiritu,  2 Vet. 
App. at 494-95.  

As a final note,  the Board acknowledges that the Veteran has 
provided medical treatise evidence in support of his claims, 
i.e. articles regarding chondromalacia.  However, the 
principles discussed do not specifically refer specifically 
to this Veteran.  Sacks v. West, 11 Vet. App. 314, 317 
(1998)(citing Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996)); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996); Wallin v. West, 11 Vet. App. 509 (1998).  
Further, while medical treatise evidence can provide 
important support when combined with an opinion of a medical 
professional, in the instant case, as discussed above, a 
probative nexus opinion is not of record.  Mattern v. West, 
12 Vet. App. 222, 228 (1999).  

In sum, the evidence is not in relative equipoise.  The 
preponderance of the evidence is against the claims and the 
appeals involving service connection must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364;  
Gilbert,
1 Vet. App. at 55-57.   

Frostbite of the Right and Left Feet

The Veteran contends that he is entitled to service 
connection for frostbite of the bilateral feet.  
Specifically, the Veteran testified that during service he 
was in a tank without heat while stationed in Germany, which 
caused frostbite of the toes especially and his current 
problems with ingrown toenails.   

After careful consideration of all procurable and assembled 
data, the Board finds that service connection is not 
warranted for frostbite of either the right or left foot.  In 
this regard, service treatment records do show the Veteran 
reported ingrown toenails of a three year duration in March 
1981.  (Note: this would be prior to service.)  The provider 
noted the Veteran trimmed his nails incorrectly.  The Veteran 
complained of pain in his feet in November 1981.  He 
indicated that his toes hurt when they got cold or he put 
pressure on them.  The provider noted the toes were normal, 
but that the Veteran had ingrown toenails.  Routine nail care 
and bigger boots were recommended.  There were no further 
complaints in service.  As noted previously, the Veteran 
declined a separation examination.  

The mere fact that the Veteran was treated for ingrown 
toenails and pain in the toes when they got cold or had 
pressure applied is not enough to establish that the Veteran 
sustained frostbite of the feet or a chronic foot condition 
during his active duty service.  38 C.F.R. § 3.303(b).  An 
examination performed shortly after the Veteran's discharge 
in August 1987, was negative for complaints or diagnoses of  
frostbite of either foot. 

Post-service, the Veteran has not sought any treatment for 
residuals of frostbite of the feet nor has any such condition 
been diagnosed.  In the absence of proof of present 
disability of the claimed disorders there can be no valid 
claims.  
38 U.S.C.A. § 1131; see also Brammer, 3 Vet. App. at 225.   
Such is the case in the instant matter with regard to the 
Veteran's claims for frostbite of the right and left feet.

The Board has considered, but decided against, remanding this 
matter for a medical examination with opinion.  In so 
concluding, the Board notes that VA regulations provide that 
VA will assist the Veteran by providing a medical examination 
or obtaining a medical opinion based upon review of the 
evidence of record if VA determines that it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  In the 
absence of a cold weather injury in service or any current 
diagnosis thereof, an examination is not warranted in these 
matters.  

The Board is cognizant that the Veteran maintains that he has 
had feet problems since service and that the Veteran is 
competent to report his symptoms.  See, e.g., Layno, supra.   
However, the Board can not give great weight and credibility 
to the Veteran's account in light of the lack of evidence of 
a cold weather injury in service or any current residuals 
thereof.  See Rucker, 10 Vet. App. at 74.  

Though the Veteran contends he has residuals of frostbite of 
the bilateral feet that are related to his military service, 
there is simply no medical evidence on file supporting the 
Veteran's assertion, and his statements do not constitute 
competent evidence of a  medical diagnosis or nexus opinion.  
See Espiritu,  2 Vet. App. at 494-95.  

In sum, the evidence is not in relative equipoise.  The 
preponderance of the evidence is against the claims and the 
appeals involving service connection must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; 
Gilbert, 1 Vet. App. at 55-57.   

Right Hip

The Veteran contends that he is entitled to service 
connection for a right hip disability.  Specifically, he 
testified that his current hips problems are the result of 
being hit by a battle tank truck while changing track in 
service.  

After careful consideration of all procurable and assembled 
data, the Board finds that service connection is not 
warranted for a right hip disability.  In this regard, the 
Veteran's service treatment records are wholly devoid of 
complaints, diagnoses, or treatment for a right hip 
disability.  As previously noted, the Veteran declined a 
separation examination, but an August 1987 report of medical 
history and examination contained within the service 
treatment records were similarly negative.  

Post-service, the first objective evidence pertaining to the 
right hip is contained in records from Sexton Family 
Chiropractic dated in September 2002.  At that time the 
Veteran reported pain, but the etiology was undetermined.  
Despite notations by Dr. TDF in May 2002 that the Veteran had 
osteoarthritis of the hip, x-rays dated in the same month 
were negative.  Minimal spurring of the right hip was not 
shown until September 2005, which is clearly outside the one-
year presumptive period for arthritis.  38 C.F.R. §§ 3.307, 
3.309.   

Looking at documented diagnoses in the claims file, there is 
a 18-year evidentiary gap in this case between the Veteran's 
active service and the earliest objective medical evidence of 
arthritis of the right hip in 2005, which weighs heavily 
against a finding of service incurrence especially in light 
of the absence of treatment for a right hip disorder in 
service.  See Maxson, supra.

As the Veteran's right hip disorder was not shown during 
service or for years thereafter, service connection can only 
be granted if there is some competent evidence linking the 
current disability to service.  Here, there is no such 
competent evidence that establishes a relationship to an 
incident of service.  


The Board considered, but decided against, remanding this 
matter for a medical opinion.  An opinion is not necessary in 
order to decide the claim in this case because the record 
does not contain any evidence that the Veteran suffered from 
a right hip disorder in service or until many years 
thereafter.  Moreover, other than the Veteran's statements, 
there is no evidence that the claimed right hip disability 
may be associated with his period of military service.  38 
C.F.R. § 3.159(c)(4)(i); Duena, 18 Vet. App. at 517.   

The Board is cognizant that the Veteran maintains that he has 
had right hip problems since service, and that the Veteran is 
competent to report his symptoms.  See, e.g., Layno, supra.   
However, the Board can not give great weight and credibility 
to the Veteran's account in light of the evidence that a 
right hip disorder was not objectively demonstrated in 
service or until 18 years after the Veteran's separation from 
service, and has not been shown to be related thereto.  See 
Rucker, 10 Vet. App. at 74.    

Though the Veteran contends his right hip disability is 
related to his military service, there is simply no medical 
evidence on file supporting the Veteran's assertion, and his 
statements do not constitute competent evidence of a medical 
nexus opinion as only those medically trained are competent 
to diagnose a condition and identify likely etiology.  See 
Espiritu, 2 Vet. App. at 494-95.    

In sum, the evidence is not in relative equipoise.  The 
preponderance of the evidence is against the claim and the 
appeal involving service connection must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364;  Gilbert,
1 Vet. App. at 55-57.   

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claims for service connection in correspondence 
sent to the Veteran in February 2004, June 2004, February 
2005, May 2005, June 2005, and April 2006.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  Notice pursuant to 
the Dingess decision was sent in March 2006 and January 2007.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records, post-
service VA and private medical records, articles, a  report 
of VA examination, and the transcript from March 2008 Board 
hearing.  The Veteran has not identified any other evidence 
which has not been obtained.

The RO attempted to obtain records from the Social Security 
Administration (SSA); however, they were notified in April 
2009 that they were unable to locate the Veteran's medical 
record.  The Veteran was notified in May 2009 that the RO was 
unable to locate SSA records.  He was asked to submit any 
records in his possession, which he did in May 2009.  The RO 
made a formal finding of the unavailability of SSA records in 
May 2009.  Any further attempts to obtain these records would 
be futile.  38 C.F.R. § 3.159(c)(1).

The Board would additionally note the Veteran testified in 
March 2008 that some of his service treatment records were 
missing as some records were removed because he was Special 
Forces in service.  However, a review of the Veteran's 
service personnel records do not show that the Veteran was 
Special Forces.  Efforts to obtain any additional service 
treatment records from the New York Army National Guard 
resulted in a negative response.  Specifically, they 
indicated the Veteran's records were sent to the National 
Personnel Records Center (NPRC) in February 2004.  The 
Veteran's service treatment records were sent to the RO in 
August 2004.  They contain both reports of enlistment and 
separation examinations, as well as treatment records dated 
between 1980 and 1987. There is no indication that there are 
any missing records.  Further, the Veteran's reports of such 
are not considered credible.  Any further attempts to obtain 
"missing" records would be futile.  38 C.F.R. 
§ 3.159(c)(1).

Additional evidence was added to the claims file after the 
October 2009 supplemental statement of the case (SSOC) was 
issued.  The Veteran waived initial RO adjudication of the 
newly submitted evidence and as such, remand for preparation 
of an SSOC is not necessary.  38 C.F.R. § 20.1304(c).

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and depression, claimed as a result 
of a personal assault, is denied.  

Entitlement to service connection for residuals of a head 
injury, to include chin and facial injuries, claimed as a 
result of a personal assault, is denied.

Entitlement to service connection for residuals of a back and 
body injury, claimed as a result of a personal assault, is 
denied. 

Entitlement to service connection for a right hip disability 
is denied.

Entitlement to service connection for frostbite of the left 
foot is denied.

Entitlement to service connection for frostbite of the right 
foot is denied.

Entitlement to service connection for a left knee injury is 
denied.

Entitlement to service connection for a right knee injury is 
denied.


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


